Citation Nr: 1750268	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for right knee, chondromalacia patella, degenerative arthritis, and torn meniscus.

2.   Entitlement to a rating in excess of 10 percent for left knee, chondromalacia patella, degenerative arthritis, and torn meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1980 to June 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to an increased rating for the Veteran's service-connected knee disabilities.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant when further action on his part is required.


REMAND

Although the additional delay is regrettable, a remand is required in order to reschedule a VA examination to evaluate the severity of the Veteran's service-connected knee disabilities.

In March 2013, the Board remanded the Veteran's appeal so that he could be afforded a new VA examination for his knees as there was evidence that his disabilities had worsened since his last VA examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997). The Veteran did not appear for his scheduled VA examination and his appeal was returned to the Board in July 2016. At that time, the Board again remanded the Veteran's appeal as there was no evidence that he had received notification of his scheduled VA examination. 

A review of the claims file reveals that the Veteran failed to appear for a scheduled VA examination in August 2016. In September 2016, the Veteran's representative requested a new VA examination and stated that the "Veteran was not able to attend scheduled examination due to transportation issues. Veteran is ready, willing, and able to report for rescheduled examination." In a March 2017 VA examination request, the Appeals Management Center (AMC) specifically noted that the Veteran did not have a car and would need assistance with transportation to and from the VA Medical Center. In April 2017, the Veteran again failed to appear for his scheduled VA examination. In May 2017, he provided a written request to reschedule his VA examination. He explained that he was unable to attend the scheduled VA examination due to lack of transportation. 

According to the pertinent regulation, where a claimant without good cause fails to report for a necessary VA examination, a claim for increased rating will be denied and original claims will be decided on the basis of the evidence of record. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and the death of an immediate family member. 38 C.F.R. § 3.655(a).

The Board finds that the Veteran has provided good cause for his failure to report for his VA examination. Specifically, the Veteran had previously indicated that he did not have a car and struggled with transportation, which was noted on the March 2017 VA examination request. While the Veteran lives within eight miles of the VA Medical Center, the evidence of record suggests that he may be limited by the type of transportation options available to him. Indeed, the Veteran has stated that his knees give out and he is finds climbing any type of stairs extremely difficult and painful. Additionally, in light of the fact that the Veteran continues to show a willingness to report for future examinations, the Board finds that he should be afforded another opportunity to report for a VA examination to determine the severity of his service-connected knee disabilities.  

On remand, the RO should obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records from March 2013.

2.   After obtaining all outstanding VA treatment records, coordinate with the Veteran to schedule a VA examination to evaluate his service-connected right and left knee disabilities. The examination should be scheduled on a date that he will be able to obtain transportation. All efforts to coordinate with the Veteran must be documented in the claims file. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the Veteran experiences flare-ups of his knees, the examiner is advised that the United States Court of Veterans Claims (CAVC) has recently held that any opinion regarding functional impairment during a flare-up must be based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran. VA's Clinician's Guide advises examiners to try to procure information necessary to render an opinion regarding flares from veterans. An opinion stating there is "no conceptual or empirical basis for making such a determination without directly observing function under these circumstances", without more, is insufficient. See Sharp v. Shulkin.

3.   After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

